Citation Nr: 1242150	
Decision Date: 12/10/12    Archive Date: 12/20/12

DOCKET NO.  09-18 657A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left foot disability.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Air Force from January 1984 to August 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the United States Department of Veterans Affairs (VA).

In January 2012, the Board remanded this case for further evidentiary development.

When the Veteran was contacted via telephone by VA in April 2012 after failing to report to a scheduled VA examination in February 2012, he stated that he would like to cancel his remanded appeal.  A May 2012 follow-up letter asked the Veteran to complete a withdrawal of appeal response form and return it to VA.  As the Veteran never completed this form, nor did he submit any written notice to VA confirming that he wanted to withdraw his appeal, the appeal remains active before the Board.


FINDING OF FACT

There is no competent evidence of a link between any current left foot disability and the Veteran's active service.


CONCLUSION OF LAW

The criteria for service connection for a left foot disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA provided notice in a January 2012 letter.  The Veteran's claim was subsequently readjudicated, most recently in a September 2012 supplemental statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The duty to notify the Veteran was satisfied under the circumstances of this case.  38 U.S.C.A. § 5103.

The Veteran's service treatment records have been obtained.  He did not respond to August 2009 and January 2012 letters asking him to provide authorization to obtain private treatment records, and he did not identify any other treatment records pertinent to the appeal.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159(c)(2).

A pre-discharge VA examination was conducted; the Veteran has not argued, and the record does not reflect, that this examination is inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The Veteran did not report to a VA examination scheduled for February 2012.  As he was advised in a January 2012 letter, when entitlement to a benefit cannot be established or confirmed without a current VA examination, and a claimant, without "good cause," fails to report for such examination scheduled in conjunction with an original claim, the claim will be decided based on the evidence of record.  38 C.F.R. § 3.655 (2012).

As all of the development requested by the Board's January 2012 remand was fully completed, the remand orders were substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Analysis

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be competent evidence of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The nexus between service and the current disability can be satisfied by competent evidence of continuity of symptomatology and evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's service treatment records document that his left foot was partially run over by a vehicle in July 1998.  He complained of left foot pain when initially treated for this crush injury in July 1998 and again in September 1998 and October 1998.

At a pre-discharge service examination in May 2007, the Veteran reported a history of recurrent left foot pain since 1983 when a Jeep ran over his foot, and he reported that he still had occasional left foot pain.

At a pre-discharge VA general medical examination in August 2007, the Veteran reported that in 1998, while moving a missile, his left foot was twisted by partially being run over by a piece of loading equipment, and he stated that he was diagnosed with a sprain at that time.  He complained of occasional pain with walking and standing, and some stiffness in the morning.  The examiner diagnosed the Veteran with a left foot contusion, resolved with no significant residuals.

The Veteran continues to complain of current left foot pain and stiffness.  On his June 2009 VA Form 9, the Veteran stated that he receives treatment from a private physician (Dr. Josten).  The Veteran failed to provide authorization for VA to obtain these private treatment records.

The Veteran did not report to a VA foot examination scheduled for February 2012.  There are no medical opinions of record to suggest a link between any current left foot disability and the Veteran's active service.

The Veteran has offered his own opinion on etiology, stating that he currently has left foot pain and stiffness related to his active service.  The Veteran is competent to describe these symptoms without any specialized knowledge or training.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  However, as a layperson, the Veteran is not competent to diagnose a specific injury, nor is he competent to render a nexus opinion regarding the etiology of any current disability; both of these determinations require medical expertise.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Given the absence of any competent evidence linking any current left foot disability to service, the preponderance of the evidence is against the claim; there is no doubt to be resolved.  Service connection for a left foot disability is not warranted.


ORDER

Entitlement to service connection for a left foot disability is denied.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


